DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because none of the Figures include reference numbers identifying each element that forms the invention, reference numbers must be included in each drawing to provide a clear understanding of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims objected to because of the following informalities:  
Claim 1, line 6, the correct phrase is “having a length and a second width”
Claim 1, line 13, the correct phrase is “thickness of polymeric material”
Claim 1, line 16, the correct phrase is “substantially parallel to the lower insulating region”
Claim 2, line 2, the correct phrase is “allow each of the inner surfaces of the v shape”
Claim 6, line 4, the correct phrase is “a spacer region coupling”
Claim 6, line 16, the correct phrase is “the upper insulating region, the lower insulating region, and the lower clamp structure”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 16-17 recites the limitation “substantially parallel to the upper insulating region”. This renders the claim unclear and confusing because how is the upper insulating region configured in a second direction substantially parallel to itself? For examination purposes this limitation will be interpreted as “substantially parallel to the lower insulating region”
Claim 2 recites the limitation "the inner v surfaces” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation is being interpreted as “inner surfaces of the v shape”
Claim 6 in line 4 recites the limitation “and a spacer coupling the”. This limitation renders the claim unclear, for examination purposes is being interpreted as “and a spacer region coupling the”
	Claim 6 in line 6, the limitation “a key structure configured on an edge region of a glass on glass solar module” render the claim unclear and confusing because the presence of the word “configured” appears to be grammatically incorrect. For examination purposes the limitation is being interpreted as “a key structure configured to be attached on an edge region of a glass on glass solar module”
Claim 6 recites the limitation "the open region” in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation is being interpreted as “an open region”
Claim 6 in line 13, the limitation “a lower clamp structure configured to the upper clamp structure” render the claim unclear and confusing because the presence of the word “configured” appears to be grammatically incorrect. For examination purposes the limitation is being interpreted as “a lower clamp structure configured to be secured to the upper clamp structure”
Claim 6 in line 15, the limitation “spacer is configured with the key structure” render the claim unclear and confusing because the presence of the word “configured” appears to be grammatically incorrect. For examination purposes the limitation is being interpreted as “spacer is configured to be secured with the key structure”
Claim 6 recites the limitations "the lower locking spacer” in lines 18 and 20.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation is being interpreted as "the lower insulating region”
Claim 9 in line 1, the limitation “comprising a bolt configure to the upper clamp” render the claim unclear and confusing because the presence of the word “configured” appears to be grammatically incorrect. For examination purposes the limitation is being interpreted as “comprising a bolt configure to be secured to the upper clamp”
Claim 11 recites the limitations "the lower rail structure” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation is being interpreted as "the lower clamp structure”
Claim 11 in lines 11, 13, 15, 16, the limitations “configured to the first pair of edges”, “configured to the second pair of edges”, “configured with the first locking spacer”, “configured with the second locking spacer”, render the claim unclear and confusing because the presence of the word “configured” appears to be grammatically incorrect. For examination purposes the limitations are being interpreted as, “secured to the first pair of edges”, “secured to the second pair of edges”, “secured to the first locking spacer”, “secured to the second locking spacer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Kemple (US 2012/0138764).
Regarding claim 1, Kemple discloses a locking spacer device comprising: 
a lower insulating region having a length, a first width, and an open region, the lower insulating region being made from a thickness of polymeric material (elastomer), the lower insulating region being configured parallel to a major plane of a glass on glass solar module (annotated Fig 1); 
an upper insulating region having a length and a second width, the upper insulating region being made from the thickness of polymeric material (elastomer); 
a spacer region provided between and coupling the lower insulating region and the upper insulating region such that a gap is defined between the lower insulating region and the upper insulating region; 
a bend region spatially disposed between the spacer region and the upper insulating region, the bend region having a thickness dimension b, (annotated Fig 1)
whereupon the upper insulating region is capable of being configured in a first direction substantially normal to the lower insulating region during a first position for an assembly process and is configured in a second direction substantially parallel to the lower insulating region after the assembly process such that the upper insulating region is moved about the bend region from the first direction to the second direction. Examiner concludes this because the upper insulating region has flexibility that would allow it to be substantially normal to the lower insulating region when there is not pressure exerted by the upper clamp 2. The term “substantially normal to the lower insulation region” provides flexibility to the interpretation and is not necessarily limited to “being completely normal to the lower insulation region”.
	Kemple does not disclose the thickness dimension b is less than the thickness of polymeric material. However, it would have been an obvious engineering design to have the thickness dimension b as claimed in order to allow for an easier bending of the upper insulating region.

    PNG
    media_image1.png
    521
    789
    media_image1.png
    Greyscale

Regarding claim 2, Kemple discloses the bend region having a shape to allow the inner surfaces to come in contact with each other in the second direction (annotated Fig 1), but does not disclose the shape being a v shape. However, it would have been an obvious matter of design choice to modify the shape of the bend as claimed, since such a modification would have involved a mere change in the shape of the bend and it would facilitate the bending. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 3, Kemple discloses an opposing lower insulating region; an opposing upper insulating region; an opposing spacer region provided between and coupling the opposing lower insulating region and the opposing upper insulating region such that an opposing gap is defined between the opposing lower insulating region and the opposing upper insulating region; an opposing bend region spatially disposed between the opposing spacer region and the opposing upper insulating region (annotated Fig 1); a channel structure 1 coupling the opposing upper insulating region and the opposing lower insulating region with the upper insulting region and the lower insulating region (annotated Fig 1).
Regarding claim 5, Kemple discloses the polymeric material a rubber (elastomer).

9.	Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kemple (US 2012/0138764) in view of Kemmer (US 9,175,878). Kemple discloses as discussed in claim 1, but does not disclose the locking spacer device is configured with a keyed feature to prevent the locking spacer from a planar movement after the assembly process. However, Kemmer discloses that it is known to provide keyed features (holes) in a device to secure the device to a surface. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kemple to include keyed features as taught by Kemmer, in order to secure the device to a surface.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
	As modified, the keyed feature would prevent the locking spacer from a planar movement after the assembly process.

10.	Claim(s) 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kemple (US 2012/0138764) in view of Kondo (US 6,300,555).
Regarding claim 6 as best understood, Kemple discloses a clamp assembly capable of being used in a glass on glass solar module, the assembly comprising: 
a locking spacer 10, 10’ comprising a lower insulating region having an open region and an upper insulating region, and a spacer region coupling the lower insulating region and the upper insulating region (annotated Fig 2); 
an upper clamp structure 2; 
a lower clamp structure 1 secured to the upper clamp structure 2 to sandwich the locking spacer 10, 10’ (annotated Fig 2)
a thickness characterizing the lower insulating region d1; (annotated Fig 2).
Kemple does not disclose a key structure configured to be attached on an edge region of a glass on glass solar module and configured to be sandwiched between the lower insulating region and the upper insulating region such that the key structure is adapted to be a male member to be inserted into the open region, which acts as a female portion, to prevent the glass on glass solar module from sliding in a planar direction that is parallel to a major surface region of the glass on glass solar module; the upper insulating region and the lower insulating region are configured to be secured with the key structure and forms a stacked structure including the upper clamp structure, the upper insulating region, the lower insulating region, and the lower clamp structure; and a height characterizing the key structure, the height being less than the thickness d1 to maintain the lower insulating region in a compressive state upon assembly of the clamp assembly. 
However, Kondo discloses an assembly to secure a glass solar module including a spacer 31 and a key structure 4 (Fig 1). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kemple to include a key structure as taught by Kondo, in order to provide a sealing element to secure and protect the edges of the module.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the assembly would have the key structure on an edge region of a glass on glass solar module and would be configured to be sandwiched between the lower insulating region and the upper insulating region such that the key structure is adapted to be a male member to be inserted into an open region (between the upper and lower insulating regions), which acts as a female portion, to prevent the glass on glass solar module from sliding in a planar direction that is parallel to a major surface region of the glass on glass solar module; the upper insulating region and the lower insulating region are configured to be secured with the modified key structure and would form a stacked structure including the upper clamp structure, the upper insulating region, the lower insulating region, and the lower clamp structure.
Kemple modified by Kondo does not disclose a height characterizing the key structure, the height being less than the thickness d1 to maintain the lower insulating region in a compressive state upon assembly of the clamp assembly.  However, it would have been an obvious engineering design to the height of the key structure less than the thickness of the lower insulating region according to the required amount of sealing material.

    PNG
    media_image2.png
    473
    599
    media_image2.png
    Greyscale

Regarding claim 7, Kemple discloses the lower clamp structure 1 is characterized by a top-hat shaped rail structure having a pair of support regions each of which is protruding from the top-hat shaped rail structure (Fig 1-3).
Regarding claim 8, Kemple discloses the upper clamp structure 2 is characterized by a top-hat shaped rail structure having a pair of support regions each of which is protruding from the top-hat shaped rail structure (Fig 1-3).
Regarding claim 9, Kemple discloses a bolt 40 configured to be secured to the upper clamp structure 2 and the lower clamp structure 1 to assembly and cause the upper clamp structure, the upper insulating region, the lower insulating region, and the lower clamp structure to be in a compressive state to hold the glass on glass solar module (Fig 1-3).
Regarding claim 10, Kemple modified by Kondo discloses as discussed in claim 6, Kondo disclose the key structure 4 comprises a puck structure affixed to the edge region of the glass on glass solar module (Fig 1).

11.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer (US 9,175,878) in view of Zuritis (US 2012/0073219) and further in view of Kondo (US 6,300,555). Kemmer discloses a clamp assembly 4 comprising: 
a lower clamp structure 7 characterized by a top-hat shaped rail structure having a length extending from a first end to a second end, the lower clamp structure comprising a first opening 42 and a second opening 42 (Fig 1, 3); 
an upper clamp structure 9 configured to sandwich a first pair of edges of a pair of solar modules with a first portion of the lower clamp structure (Fig 1-3).
Kemmer does not disclose a second upper clamp structure configured to sandwich a second pair of edges of the pair of solar modules with a second portion of the lower clamp structure. However, it would have been an obvious matter of design choice to modify the clamp assembly of Kemmer to include a second upper clamp structure since such a modification would have involved a mere duplication of parts in order to provide support to additional panels when desired.
Kemmer discloses the first and second openings 42 are used to secure the lower clamp structure to the roof, but does not disclose a U-bolt configured to sandwich a portion of a torque tube with the lower clamp structure using the first opening and the second opening. However, Zuritis discloses an assembly 10 to support a solar panel array including a rail structure 12 including first and second openings that receive a U-bolt configured to sandwich a portion of a torque tube 44 with the rail structure 12 using the first opening and the second openings (Fig 2-8). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kemmer to include a U-bolt as taught by Zuritis, in order to secure the assembly to a support structure form by elongated members. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Kemmer does not disclose a first locking spacer configured to the first pair of edges of the pair of solar modules, the first pair of edges comprising substantially glass material; a second locking spacer configured to the second pair of edges of the pair of solar modules, the second pair of edges comprising substantially glass material; a pair of first key structures configured with the first locking spacer; and a second pair of first key structures configured with the second locking spacer. However, Kondo discloses an assembly to secure a solar module including a first and second spacers 31 and first and second key structures 4 (Fig 1). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kemmer to include a first and second spacers and first and second key structure as taught by Kondo, in order to provide a 
heat insulating material and an electrically insulation material in combination with a sealing element to secure and protect the edges of the module.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,543,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
14.	Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,389,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
08/26/2022